DETAILED ACTION
	Remarks 
A response filed on 10/23/20 had been entered in the application.

Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  
In claim 8, line 4, “a speaker” should change to -- the speaker --.
In claim 14, line 2, “mutli-planar” should change to -- multi-planar --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-17, 20-22 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuo (US 2014/0184451 A1) in view of the publication of WO 2015/085539 A1 [of record, both cited by applicant].
Kuo discloses an apparatus and a method of an antenna assembly for a portable radio, the antenna assembly comprising: a speaker cover having a plurality of speaker ports 50 and an antenna mounting aperture (figures 2-3) extending through the speaker cover (figure 1, paragraphs 27-29); a sheet metal antenna element 40 coupled to the speaker cover along at least one of a top or side surface of the removable speaker cover, the sheet metal antenna element .

Allowable Subject Matter
Claims 2-6, 18-19 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/23/20 have been fully considered but they are not persuasive. 
Applicant argues that Kuo’s antenna 40 itself, however, does not have a jogged portion that extends down and into the aperture 50.  Examiner respectfully disagrees, as shown in figure 1, Kuo discloses the antenna element 40 having a jogged portion (the conductive material being bent U-shaped with antenna portion within the aperture 50) that extends into the two antenna mounting aperture 50.  It is noted that applicant argues a jogged portion that extends down and into the aperture.  However, that language is not being claimed.  
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845